Exhibit 3.2 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Certificate of Designation (PURSUANT TO NRS 78.1955) Filedin the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090385407-58 Filing Date and Time 05/01/2009 2:14 PM Entity Number E0447522006-1 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Designation For Nevada Profit Corporation Pursuant to NRS 78.1955) 1. Name of the corporation: RINEON GROUP INC. 2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS of SERIES A CONVERTIBLE PREFERRED STOCK of RINEON GROUP INC. (Pursuant to Section 78.195.5of the Nevada Revised Statues Law) RINEON GROUP INC. (formerly, Jupiter Resources, Inc.), a corporation organized and existing under the laws of the State of Nevada (the "Corporation"), the certificate of incorporation of which was filed in the 3.Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 4.
